Hovember 30,   1965

Hr. Fred P. Bolub                  Opinion   lfo.   C-554
County Attorney
Hatagorda County                   Re:    Yhefher, under the sub-
Bay City, Texas                           mitted facts, the Mational
                                          Hall, through its Board of
                                          Director5 can qualify under
                                          Article 667, Vernon’s Penal
                                          Code, 80 as to be entitled
                                          to secure a license to sell
pear Hr. Holub:                           beer.

       In your request for an opinion of this office, you state
the following facts:

          “In Hatagorda County, Texas, we have
       three mutual Insurance lodges in the Bless-
       ing, Texas, area, known as S.P.J.S.T.,
       K.J.Z.T. and K.J.T. S.P.J.S.T. is a mutual
       Insurance company for men, women and cbll-
       dren; K.J.Z.T. is a mutual insurance company
       of women members of the Catholic religion
       and K.J.T. Is a mutual insurance company of
       men members of the Catholic religion.   Each
       of these three companies has a lodge here in
       this County and all three lodge6 comprise of
       quite a large membership.

          "Because nane of these three lodges owned
       a meeting hall, they decided to buy one to-
       gether and call it The Mational Hall. They
       bought an old school house and about two or
       three acres of land near Blessing, Texas, and
       each of these three lodges holds their month-
       ly meetings in this hall.  This has been going
       on f3ome 20 years. The operation of the hall '
       itself ia done by a board of directors known
       aa The Hational Hall Board of Directors and it
       appears that each of the three above lodges
       sends or appoints annually two or three mem-
       bers to the Board of Directors so that each
       lodge haa equal representation on the opera-
       tion of the hall.”


                              -2675-
Honorable Fred P. Holub, Page 2 (O-554)



       You go on to state that The Datlonal Hall is in no way
incorporated but desires to make applioation through its Board
of Director8 for a beer license a8 an "organization."  You ask
whether OF not this "organisafion" can qualify a8 an applicant.

         Article 667,   Section 5, Vernon's Penal Code, begins:

            "Any person may file an application for
         a license a8 a Manufacturer, Distributor or
         Retail Dealer of beer In vacation or in term-
         time with the County Judge of.the county in
         which the applicant desires to engage in such
         business.   The County Judge shall refuse to
         approve the application for such license if
         he has reasonable grounds to believe and finds
         any of the following to be true:
            ,I
             . . .lr (Emphasis supplied)

         Article 667,   Section l(h), Vernon's Penal Code pro-
vides:

            "(h). The term 'person' shall mean and
         refer to any natural person or association
         of natural $ersona, trustee, re5 9 ver,
         partnership, corporation, or anization   or
         the manager, agent, servan +--T--
                                       or emp oyee of
         any of them."  (Emphasis supplied)

       The word "organization" connote8 a rather broad, generic
term and is not specifically defined in the Texas Liquor Con-
trol Act. Webster's Third tiew International Dictionary define8
an "orkzanieatlon" as "a RTOUD of veople that has a more or les,s
consta% membership, a b&y bf officers, a purpose, and usually
a set of regulations* among others. Under the facts as set out,
it would appear that The National Hall is an "organization" by
almost any definition.   Under Section 5 and Section l(h) of
Article 667, supra, The Hational Hall would be technically qual-
ified as an applicant for a beer license.

       It should further be noted that in the definition of
persons contained In Section l(h) of Article 667 set out above
that an "association of natural persons" Is a "person' who may
file an application, and presumably the Board of Dlreototis of
The Hational Hall would c$xalify under such definition.  In addi-
tion, It follows that a manager, agent, servant, or employee"
of the Board of Director8 would be a "person" who could file an
application a8 a retail dealer of beer, and that the Chairman of
the Board would be such an "agent!' If so authorized by the Board.

                                 -2676-
Honorable Fred P. Holub, Page 3 (C-554)



       In considering Article 667, Section 5, SubSectiOn 2,
it should be observed that provision is made that .the county
judge Shall refuse to approve an application if he finds any
of the following to be true:

          n a).   That the applicant 18 under twenty-
       one t21) years  of age; or

         v(b). ?!bat the applicant 18 indebted to the
      State for any taxea, fees or penalties imposed
      by this Act or by any rule or regulation of the
      Board; or

          "(c). That the place or manner In which the
       applicant for a Retail Dealer's License may con-
       duct his businelsa is of such nature which baaed
       on the general welfare, health, peace, morals,
       and safety of the people, and on the public
       Benee of decency, warrants a refusal of the ll-
       cenae; or

          "(d). That the applicant $8 in the habit
       of using alcoholic beverage8 to excess, or la
       physically or mentally Incompetent; or

          I".     T!hat the applicant Is not a citizen
       of the United States or has not been a citizen
       of Texas for a period of three   (3) years &a-
       mediately preceding the flllng of hi8 applica-
       tion, provided, however, that this Paragraph
       (e) shall not apply to any person who has been
       issrted a license or a renewal thereof on OF be-
       fore September 1, 1948; or

          "(f). That the applicant ha8 been finally
       convicted of a felony during the two (2) years
       next preceding the filing of his application; or

          "(g). That the applicant is not of good
       moral obaracter, t&t his reputation for being
       a peaceable, law-abiding citizen in the com-
       munity where he resides'~is bad; or

          "(h). Itf a corporation, that the applicant
       la not incorporated under the laws of this
       State; or that at least fifty-one percent (51%)
       of the stock of such corporation Is not owned
       at all times by citizens who have resided with-
       in this State for a peT;z;.of three (3) years
                                                  I    .




Honorable Fred P. Holubj Page 4 (C-554)



       and who posse88 the qualifications required
       of other applicants for liaenseca; provided,
       however, that this paragraph (h) shall not
       ever apply to any holder of a Dletrlbutor~s
       License in force and effect on January 1,
       1953, OF amy renewal thereof; provided fur-
       ther that this paragraph shall not apply to
       applications for Beer Retailer'8 On-Premise
       Licenses for railway dining, buffet or "club
       COWS,  WhiCh 1iOenScS may be iSSUed for a fee
       Of Five Dollar8 ($5) fQr each car, psJnaemt
       of which fee and application for which li-
       centse shall be made direct to the Board."

       Obviously, The Datlonal Hall as an "organization"
would not be able to meet these personal qualifications a6
you Indicate that a part of the member&Lp   Is comprised of
Individuals who are under twenty-one (21) years of age.
The Board of Directors of The llational Hall acting in their
official capacity as Board of Director8 would not be able to
qualify under the personal requirements as a "manager, agent,
servant or employee" of the Blational Hall; Oui Per Alium Facit
Per Selpaum Facere Videtur.   (He who does a thi      by an agent
is considered a8 dolng it himself.)   Co.Litt. 2% ; Broom,
r&x. 817. However, the individual members of the Board of Di-
rectors of the National Hall acting individually and not as
the Board of DireCtOrB, but rather a8 an naasoCiation     of nat-
ural persons" could presumably qualify,under the requirements
of Subsection 2, Section 5 of Article 667 which are enumerated
above. In addition to the above requirements, the individual
DirectOrB would have to prove to the eatiefactlon,of the County
Judge that the lleense would not be used or displayed in the
operation of the buslneas conducted for the benefit of any per-
son not authorized by law to have an interest in said license.
Or stated more simply, that the license would be used only for
the benefit of the Individual members of the Board of Director8
and not for the benefit of The Hational Hall a8 a whole.

       We therefore hold that the Board of Directors of The
Datlonal Hall acting individually could properly make appli-
cation for a license au a retail dealer of beer as an "asso-
elation of natural per8ons" and would be qualified to receive
such license if the individual Directors met the requirements
of Subsection 2, Section 5 of Article 667 which are enumerated
above. We further hold that a "mamager, agent, servant or em-
ployeen of the individual Directors could make an application
and be qualified to receive a beer license should he meet the
tests specified in Article 667, Section 5, 8ubsection 2.


                             -2678-
   .     .




Honorable    Fred P. Holub, Page 5 (C-554)



                        SUMMARY
             The Board of Directors acting indi-
         vidually and not In their official capa-
         city a8 Board of Directors of an unin~
         oorporated organization would be an
         “association of natural persons” witNn
         the term person as defined by Article
         667, Vernon’s Penal Code, and as such,
         the individual DFrectors or a “manager,
         agent, semant, or employee” of the in-
         dividual Directors may qualify for a
         beer lic’ense,

                                      Yours very truly,

                                      WAOQOHEFi
                                             CARR
                                      Attorney General of Texas




                                      Assistant Attorney General

DHC/dt

APPROVED :

OPmIOl8 comm

 W. V. Cfeppert, Chairman
‘Milton Richardson
 Qllbetit J. Pena
 Sam Kelley
 Thomas W. Hack

APPROVED FOR TRR ATTORNEY QERERAL
BY T. B. Wri&t




                                 -2679-